Citation Nr: 0639375	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1961 to December 
1963. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which denied, in part, the veteran's claim for TDIU.  
In March 2004, the Board remanded the appeal for additional 
development.  In August 2005, the Board denied, in part, the 
claim for TDIU, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In August 2006, the Court granted a Joint Motion 
for Remand (Joint Motion) of the August 2005 Board decision 
only as to the TDIU claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  

In the Joint Motion, it was argued that VA failed to properly 
notify the veteran of the evidence necessary to substantiate 
his claim for TDIU under the Veterans Claims Assistance Act 
of 2000 (VCAA).  On appeal to the Court, the veteran's 
attorney argued that an August 2002 VCAA letter was 
"confusing" and "misleading", such that the veteran was 
not able to understand what evidence was needed to 
substantiate his claim for TDIU or who was responsible for 
obtaining it.  In the Joint Motion it was asserted that the 
August 2002 letter appeared to confuse what evidence or 
information would be necessary for a rating increase for the 
veteran's service-connected disabilities on a schedular 
basis, with the evidence or information required to 
substantiate a distinct claim for TDIU.  The letter was 
furthermore confusing in that in one part it refers to one of 
the claims (presumably the TDIU claim) in terms of "special 
monthly compensation for individual unemployability due to 
your service-connected disabilities", thereby misleadingly 
implicating the criteria found in 38 C.F.R. § 3.350 which 
deals with "special monthly compensation ratings", not TDIU 
under 38 C.F.R. § 4.16.  Finally, in the Joint Motion, the 
parties stated that although the notice letter ostensibly 
mentions the criteria of section 4.16(a), it does not provide 
any information that would notify the appellant about what 
would be required to substantiate a TDIU claim under section 
4.16(b).  Thus, for the foregoing reasons, the parties agreed 
that the Board erred when if found that that duty to notify 
was satisfied by the information provided in the August 2002 
letter.  

For the benefit of the veteran, a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16 (2006).  A total disability rating may also be 
assigned on an extra-schedular basis for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).  

Finally, the record indicates that the veteran is receiving 
or has received vocational rehabilitation from VA.  
Specifically, in May 2002, the veteran indicated that he was 
attending Cuyahoga Community College under VA Chapter 31.  
However, there are no vocational rehabilitation training 
records in the claims file and no indication what the result 
was of any counseling.  This information is pertinent to the 
claim for TDIU.  Accordingly, an attempt should be made to 
obtain the veteran's vocational rehabilitation folder and 
associate it with the claims file.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for a TDIU.  The 
notice letter must set forth the criteria 
for a TDIU as set forth in 38 C.F.R. 
§ 4.16(a) and (b).  A general form 
letter, prepared by the RO, not 
specifically addressing the claim for 
TDIU is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The letter should also comply 
with all applicable Court precedent 
regarding VCAA notice including 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After the veteran has 
been given notice as required by 38 
U.S.C.A. § 5103(a) (see also Quartuccio, 
supra), he should be given the 
opportunity to respond.  

2.  The RO should also determine if the 
veteran received any VA vocational 
rehabilitation counseling.  If so, those 
records should be obtained and associated 
with the claims file.  

3.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand, including 
consideration on an extra-schedular 
basis.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished an SSOC and be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).  


